Citation Nr: 0617924	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  02-12 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an effective date earlier than February 1, 
1999 for the grant of entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability due to a service-connected disability (TDIU).

2.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance of another.


REPRESENTATION

Appellant represented by:	Thomas Prindiville Higgins, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in March 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to SMC on the basis of the need for 
aid and attendance addressed in the REMAND portion of the 
decision below is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's formal claim for entitlement to TDIU 
benefits was received on March 1, 1999.  The RO granted the 
claim and ultimately established an effective date of 
February 1, 1999.

2.  The veteran testified as to his unemployability before a 
RO hearing officer in December 1994.  This is the earliest 
informal claim for TDIU presented by the evidence of record.

3.  There is no evidence showing the veteran to be 
unemployable due to service-connected disabilities prior to 
February 1, 1999.


CONCLUSION OF LAW

An effective date prior to February 1, 1999 for entitlement 
to TDIU is not warranted.  38 U.S.C.A. §§ 5102, 5103, 
5107, 5108, 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. Under 38 U.S.C.A. § 
5103(a), VA must notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence that VA will seek to 
provide, and which information and evidence the claimant is 
expected to provide. Under 38 C.F.R. § 3.159, VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App. 473 (2006), holding 
that the VCAA notice requirements must also include a 
provision pertaining to the rating of the disability and the 
effective date of the award. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.

In the present case, the RO sent the appellant a VCAA letter 
concerning the issue of the establishment of an earlier 
effective date for the grant of TDIU in February 2005, which 
was after the initial decision in this case.  
Notwithstanding, the letter included the type of evidence 
needed to substantiate the appellant's claims, namely medical 
evidence reflecting that the veteran was unable to work prior 
to the effective date established by the agency of original 
jurisdiction (AOJ) due to his service-connected disabilities.  
The appellant was informed that VA would obtain service 
medical records, VA records, and records of other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  The 
letters notified the appellant that additional evidence was 
needed and requested that he provide it or notify the RO 
where it could be obtained.

The actions of the RO described above cured any procedural 
defect because the appellant had the opportunity to submit 
additional argument and evidence, which he did, and to 
address the issues at a hearing, which he initially scheduled 
but withdrew.  

As for content of the notice, the letters substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. Under the duty to assist, 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination or procure 
an opinion if such is necessary to decide the claim. As the 
claim concerns the establishment of the appropriate effective 
date for the grant of the benefit, procuring another VA 
examination is not necessary.  However, the Board observes 
that AOJ obtained identified treatment records, including SSA 
records, which were considered with the rest of the evidence 
in the claims folder in considering whether or not an earlier 
effective date could be assigned.  Moreover, based on some of 
this evidence, the RO did determine in a July 2001 rating 
decision that an effective date of February 1, 1999 could be 
assigned, one month earlier than the March 1, 1999 effective 
date assigned in the March 1999 rating decision that granted 
entitlement to TDIU.  Neither the veteran nor his 
representative has provided notice of any other additional 
evidence to obtain.  Thus, the Board concludes that the duty-
to-assist provisions of the VCAA were met.



Earlier Effective Date

The veteran argues that an earlier effective date is 
warranted for the grant of entitlement to TDIU, which was 
initially granted in a March 1999 rating decision, effective 
March 1, 1999.  The veteran did not appeal the effective date 
assigned in this rating decision but, rather, filed a 
separate claim in January 2001 attesting that the RO should 
have adjudicated implied claims for TDIU arising from the 
grant of a 70 percent evaluation in August 1992, and arising 
from testimony given before the RO hearing officer in 
December 1994.  In addition, the veteran's representative has 
raised the argument that the grant of disability benefits by 
SSA in 1993 supports an earlier effective date for the grant 
of TDIU.  In a July 2001 rating decision, the RO granted an 
effective date of February 1, 1999 for the grant of TDIU, but 
declined to reach back any further.  As the grant of an 
effective date in February, as opposed to March, is not a 
full grant of benefits sought on appeal, the veteran's appeal 
remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

The applicable statue and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2005).  The effective date 
for an increased rating/TDIU will be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, provided a claim is received within 
one year from such date; otherwise, the effective date for an 
increased rating will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a)(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.400(o).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r) (2005).  A specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid 
to any individual under the laws administered by VA. See 38 
U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.151(a) (2005).  A "claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement.  38 C.F.R. §3.157(a) (2005); see 38 
C.F.R. § 3.155(c) (2005).  Once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed, receipt of VA medical records or 
private medical records may be accepted as an informal claim 
under limited circumstances.  See 38 C.F.R. § 3.157(b).  
Those circumstances provide, in pertinent part, that the date 
of receipt of evidence from a private physician or layman 
will be accepted as the date of receipt of a claim only when 
the evidence furnished by or on behalf of the claimant is 
within the competence of the physician or lay person and 
shows a reasonable probability of entitlement to benefits.  
See 38 C.F.R. § 3.157(b)(2).
CAVC has held that a report of examination or hospitalization 
may be accepted as an informal claim for benefits, but only 
after there has been a prior allowance or disallowance of a 
formal claim for compensation.  Crawford v. Brown, 5 Vet. 
App. 33, 35-6 (1993); 38 C.F.R. § 3.157.  See Lalonde v. 
West, supra.

Where a claim for an increased evaluation results in the 
assignment of a rating that meets the schedular requirements 
for consideration of TDIU, and there is evidence of inability 
to secure or follow a substantially gainful occupation as a 
result of the service-connected disability or disabilities, a 
claim for TDIU is implied.  See Norris v. West, 12 Vet. App. 
413, 420 (1999) (A claim for TDIU is "merely an alternate 
way to obtain a total disability rating without be rated 100% 
disabled under the Rating Schedule." (citing Parker v. 
Brown, 7 Vet. App. 116, 118 (1994)).  However, this theory of 
finding an informal claim does not apply prior to the holding 
in Norris, which was decided June 9, 1999.  See Lynch v. 
Gober, 11 Vet. App. 22, 29 (1997) (rejecting constructive 
possession argument for cases decided prior to Bell), vacated 
and remanded on other grounds sub nom. Lynch v. West, 178 
F.3d 1312 (Fed.Cir.1998) (table), reinstated by Lynch v. 
West, 12 Vet .App. 391 (1999) (per curiam order).

Where a veteran is assigned a 100 percent schedular 
evaluation for a service-connected disability, the veteran is 
not entitled to TDIU.  See Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994) ("claim for TDIU presupposes that the rating 
for the condition is less than 100%"); Holland v. Brown, 6 
Vet. App. 443, 446 (1994) ("100% schedular rating 'means 
that a veteran is totally disabled'").

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 
13 Vet. App. 342 (2000).

The record demonstrates that the veteran first filed a formal 
claim for TDIU in March 1999.  At this time, he listed 
employment from January 1994 to December 1997 with highest 
monthly earnings of $4,666.00.  Earnings for 1995 were 
reported at $51,044.00.  The veteran indicated that he had 
last been employed full time in December 1997, and that his 
disability had affected full-time employment beginning in 
December 1997 but that he had not been too disabled to work 
until February 1999.

The veteran argues that he should be granted an effective 
date in either 1992 or 1994, based on an award of a schedular 
70 percent disability rating in May 1995 rating decision, 
effective in August 1992, or his testimony before a local 
hearing officer in December 1994 that he had worked only 
eight months since 1991.  In a May 2002 notice of 
disagreement, the veteran's representative further referenced 
SSA records, which raise the argument of whether or not the 
grant of disability benefits by SSA in 1993 supports the 
grant of an earlier effective date.  In support of his 
arguments, the veteran and his representative have referenced 
records from SSA showing that the veteran was found disabled 
effective in 1992 and have submitted earnings statements from 
SSA showing total yearly earnings of $10,668.00 in 1994.  The 
Board will examine each of these arguments in turn.

The argument that an implied claim should be found predicated 
on the grant of a 70 percent combined evaluation, effective 
in August 1992, must fail.  The Board acknowledges the 
veteran was afforded a 70 percent combined evaluation in May 
1995, effective in August 1992.  As noted above, CAVC has 
held that the grant of an increased evaluation resulting in 
the assignment of a rating that meets the schedular 
requirements for consideration of TDIU does provide an 
implied claim for TDIU.  See Norris, supra.  However, this 
basis for an informal claim cannot apply prior to the holding 
in Norris, which was decided June 9, 1999.  See Lynch, et 
all, supra.  This date follows the date on which the grant 
for TDIU was made effective in the present case, and cannot 
therefore be used to support the grant of an effective date 
earlier than that which has already been assigned, i.e., 
February 1, 1999. 

In the alternative, the veteran and his representative have 
argued that the veteran's testimony concerning his 
unemployability before the RO in December 1994 should be 
considered an implied claim for TDIU.  The Board accepts this 
argument.  Yet, the evidence, overall, does not reflect that 
the veteran was unable to obtain and retain gainful 
employment due to his service connected disabilities at any 
time prior to November 1998, when he was assigned a temporary 
100 percent evaluation following surgery for his service-
connected left knee disability.

Rather, earning statements compiled by SSA and submitted by 
the veteran's representative show that the veteran had 
earnings of $10,668.00 in 1994, $51,044.00 in 1995, 
$49,609.84 in 1996, $45,041.78 in 1997, and $38,438.75 in 
1998.  The veteran's representative argues that these amounts 
reflect marginal employment.  However, the Board observes 
that, save for 1994, when the veteran's earning were low yet 
still above poverty level (established at $7,363.00), 
earnings from 1995 through 1998 are well above the poverty 
level.  Moreover, the veteran himself, as noted above, did 
not report that he was unemployable due to his service 
connected disabilities until February 1999.  As the evidence 
reflects that the veteran was employed and earning wages, the 
evidence cannot support a finding of entitlement to TDIU.

Concerning the argument that the decision from SSA finding 
the veteran disabled effective in January 1993 supports the 
grant of an earlier effective date for TDIU, the Board 
observes that CAVC has held that while SSA records may be 
"pertinent" to VA claims, they are not controlling for VA 
determinations.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).

In the present case, records from SSA reflect that the 
veteran was found eligible for disability benefits in January 
1993 with onset of disability established in August 1992.  
The benefits were apparently terminated, date unknown, and 
the veteran was again found to be eligible in August 1998, 
with benefits ongoing to the present.  SSA was asked to 
clarify the circumstances surrounding the earlier termination 
of benefits and responded by again sending all the records in 
its possession concerning the veteran.  These records 
contained a determination letter dated in September 1993 
showing an unknown primary diagnosis and secondary diagnoses 
of the residuals of gunshot wounds to the right and left 
legs, and hypertension.  However, in the present case, the 
Board finds that these records cannot provide a basis 
sufficient to grant entitlement to TDIU, for several reasons.

First, the records were not received by the RO until 2003 and 
2005.

Second, the finding of unemployability is dated in September 
1993, with eligibility in January 1993 and disability onset 
in 1992-beyond the year prior to the date of the veteran's 
December 1994 testimony, which the Board has accepted as an 
implied claim for TDIU.

Moreover, even assuming, without finding, that such records 
could have provided the basis for a finding of 
unemployability for the purposes of TDIU, review of the 
claims file shows that the finding of disability was based 
both service-connected and nonservice-connected disabilities, 
and that there was some dispute as to whether or not the 
veteran was then unable to work.  The veteran was then 
diagnosed with post-traumatic stress disorder (PTSD), the 
residuals of gunshot wounds to his left and right legs, 
cervical strain, recurrent headaches, hypertension, and a 
hiatal hernia.  It is noted that the October and November 
1992 reports of VA examination are among those documents used 
in SSA's determination and reflect that the veteran reported 
being unemployed since 1991 and having his house repossessed 
as a result.  But the reasons for his unemployment were not, 
by his report, due entirely to his physical or mental 
conditions.  He reported that he was laid off in 1990 from a 
position in his technical field due to company-wide lay offs.  
He took a job in the restaurant business, but left it to 
pursue an opportunity in his technical field.  He reported 
being terminated in December 1991 due to a conflict with 
another co-worker.  VA reports show he was ultimately 
diagnosed with PTSD in November 1992, but his global 
assessment of functioning was measured at 65.  Disability 
evaluations conducted for SSA in August 1993 reflect that the 
veteran admitted he had difficulty maintaining effective 
working relationships due to his PTSD symptomatology.  
Findings indicate that he sustained only minimal decrease in 
his ability to make occupational, social and personal 
adjustments due to his psychiatric disability and was 
restricted only from long term standing and constant walking.  
Consistent with these findings, a vocational analysis 
conducted in the same month shows that the veteran had 13 
years of education and had worked in sedentary skilled work 
as a design drafter and electromechanical engineer.  The 
veteran was restricted to less than the full range of light 
work, however, it was found he should be able to return to 
his former relevant work as a designer/draftsman.  It was 
recommended that the veteran be found not disabled.  In 
contrast, a statement proffered by the veteran's treating 
physician in September 1993 reflect her observation that, 
while employment was of therapeutic benefit to the veteran 
and generally desirable, in her opinion he exhibited serious 
interpersonal problems which would probably prevent his being 
able to sustain a normal work situation at that time.  On 
this basis, presumably, SSA granted disability benefits.  
However, SSA later terminated them, and the veteran's own 
earnings records reflect that he successfully returned to 
work in 1994 and remained employed until 1998, at which time 
a temporary total disability evaluation was assigned 
following surgery for his service-connected left knee, 
effective November 3, 1998.

As noted above, the veteran was in receipt of a temporary 
total disability evaluation from November 3, 1998 to January 
31, 1999.  While the veteran is in receipt of a 100 percent 
evaluation, TDIU cannot be assigned.  See Vettese and 
Holland, supra.

The veteran's representative has requested that the Board 
consider the veteran's claim for an earlier effective date 
for TDIU under extraschedular provisions.  See 38 C.F.R. 
§ 3.321(b)(1).  However, in this case, the extraschedular 
provisions cannot apply because the record demonstrates, for 
reasons fully explained above, that the veteran was not, in 
fact, unemployable due to service-connected disabilities 
prior to February 1, 1999.

The Board has analyzed the record before it, including SSA 
records, and cannot find that unemployability due to service-
connected disabilities is established prior to February 1, 
1999.  There are no other findings, opinions, or medical 
evidence showing that the veteran was unemployable due to his 
service-connected disabilities prior to February 1, 1999.  

The Board acknowledges that the veteran is and was service-
connected for wounds received in combat and for PTSD, and 
that he manifests symptomatology consistent with these 
disabilities.  The severity of this impairment is reflected 
in the disability evaluations assigned.  However, for reasons 
discussed fully above, the Board finds that the preponderance 
of the evidence is against the claim for an effective date 
for the grant of TDIU earlier than February 1, 1999.  
Accordingly, the claim for an effective date earlier than 
February 1, 1999 must be denied.

ORDER

An effective date earlier than February 1, 1999 for the grant 
of entitlement to TDIU is denied.


REMAND

The veteran also seeks entitlement to SMC based on the need 
for aid and attendance of another.  The Board notes that the 
most recent examination of record for aid and attendance of 
another or housebound status is dated in February 1999.

In view of the foregoing, the Board finds it is necessary to 
obtain any outstanding VA and non-VA treatment records and to 
afford the veteran an examination to determine his need for 
aid and attendance of another.  See 38 C.F.R. § 3.159(c)(4) 
(2005). 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Ensure that the notice requirements 
are satisfied in accordance with 
38 U.S.C.A. §§ 5103, and 5103A, and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Request that the veteran identify any 
and all health care providers who have 
treated him from 1999 to the present.  
The RO/AMC should obtain all identified 
records.  In particula, the RO/AMC should 
obtain any and all records of treatment 
accorded the veteran at VA Medical Center 
(VAMC) Long Beach, California and any 
other VAMC he should identify.

3.  Following #1 & 2, above, make 
arrangements for the veteran to be 
afforded an examination by the 
appropriate specialist(s) for special 
monthly compensation to determine whether 
the veteran requires the aid and 
attendance of another.  The claims 
folder, including all newly obtained 
evidence and a copy of this Remand, must 
be sent to the examiner for review.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate 
the veteran's claim for SMC based on the 
need for aid and attendance of another.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


